

EXHIBIT 10.18



MULTIMEDIA GAMES HOLDING COMPANY, INC.
AWARD OF SHARES OF RESTRICTED STOCK AGREEMENT
(Non-Employee Director)


Multimedia Games Holding Company, Inc. (the “Company”), pursuant to its 2012
Equity Incentive Plan (the “Plan”), hereby grants to Recipient an Award of
Shares of Restricted Stock of its common stock (“Shares”) set forth below.
Except as modified herein, this Award of Shares of Restricted Stock is subject
to all of the terms and conditions as set forth herein and in the Plan, which is
incorporated herein in its entirety. Capitalized terms not otherwise defined
herein shall have the meanings set forth in the Plan.
Recipient:                     


Grant Date:                     
Number of Shares Subject to Award:         
Transfer Restriction: Unless and until the Shares will have vested in the manner
set forth under the paragraph titled “Vesting Dates”, the Recipient will have no
right to sell, transfer, convey, exchange, give, assign, pledge, encumber, or
otherwise dispose of (“Transfer”) all or a portion of any interest in the
Shares. Except as otherwise permitted by the Committee, any attempted Transfer
of any Shares prior to them becoming Vested Shares (as defined below) shall be
void and shall not transfer ownership in, title to, or any rights respecting the
Shares. Shares which become vested hereunder shall be referred to herein as
“Vested Shares.”
Consideration to the Company: In consideration of the grant of the award of
Restricted Stock by the Company, the Recipient agrees to render faithful and
efficient services to the Company or any of its Affiliates. Nothing in the Plan
or this Award Agreement shall confer upon the Recipient any right to continue in
the employ or service of the Company or any of its Affiliates or shall interfere
with or restrict in any way the rights of the Company and its Affiliates, which
rights are hereby expressly reserved, to discharge or terminate the services of
the Recipient at any time for any reason whatsoever, with or without cause,
except to the extent expressly provided otherwise in a written agreement between
the Company or its Affiliate and the Recipient.
Purchase Price: $0 per Share. The Recipient shall be permitted to make an
election under Section 83(b) of the Internal Revenue Code of 1986, as amended,
to recognize income at the date of the grant of the Shares. The RECIPIENT (and
not the Company or any of its agents) shall be solely responsible for
appropriately filing such Section 83(b) election, even if the RECIPIENT requests
the Company or its agents to make this filing on RECIPIENT’S behalf.
Vesting Date: Subject to the terms of the Plan and this Award Agreement and
subject to the Recipient's continued employment or provision of services as a
director to the Company through the applicable vesting dates, the Vesting Date
for the Shares shall be one day prior to the Company’s next regular annual
shareholders’ meeting following the Grant Date. Unless it is otherwise agreed to
by the Recipient and the Company, all vesting shall cease on the date that is
one day following the date the Recipient ceases to be a director of the Company
(a “Cessation Date”) and no portion of the Shares which are unvested on the
Cessation Date shall thereafter become Vested Shares and all unvested Shares
shall be forfeited.
Accelerated Vesting Date:


1.Recipient’s death or Disability: All of the Shares shall become Vested Shares
on the date of the Recipient’s death or Disability; and


2. Change of Control: If this Award Agreement is neither assumed nor substituted
and continued (each as confirmed in writing) by an acquiror in connection with a
Change of Control, all of the Shares shall become Vested Shares on the date of
such Change of Control.


For purposes of this Award Agreement, “Change of Control” shall mean (a) the
consummation of a merger, consolidation or reorganization approved by the
Company’s shareholders, unless securities representing more than 50% of the
total

2012 Plan – Restricted Stock Award Agreement (Director)
1

--------------------------------------------------------------------------------



combined voting power of the outstanding voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Company’s outstanding voting securities immediately prior
to such transaction; or (b) the sale, transfer or other disposition of all or
substantially all of the Company’s assets as an entirety or substantially as an
entirety to any person, entity or group of persons acting in concert other than
a sale, transfer or disposition to an entity, at least 50% of the combined
voting power of the voting securities of which is owned by the Company or by
shareholders of the Company in substantially the same proportion as their
ownership of the Company immediately prior to such sale; or (c) any transaction
or series of related transactions within a period of 12 months pursuant to which
any person or any group of persons comprising a “group” within the meaning of
Rule 13d 5(b)(l) under the Securities Exchange Act of 1934, as amended (other
than the Company or a person that, prior to such transaction or series of
related transactions, directly or indirectly controls, is controlled by or is
under common control with, the Company) acquires (other than directly from the
Company) beneficial ownership (within the meaning of Rule 13d 3 of the
Securities Exchange Act of 1934, as amended) of securities possessing more than
35% of the total combined voting power of the Company’s securities outstanding
immediately after the consummation of such transaction or series of related
transactions; provided, however, that the event constituting such Change of
Control also constitutes a “change in the ownership or effective control” or “in
the ownership of a substantial portion of the assets” of the Company.


Clawback: Notwithstanding the terms of this Award Agreement or the Plan, any
payment or delivery made pursuant to this Award Agreement which is subject to
recovery under any law (including, without limitation, the Dodd‑Frank Wall
Street and Consumer Protection Act of 2010 and the Sarbanes‑Oxley Act of 2002),
government regulation, stock exchange listing requirement, or Company policy may
be subject to such clawbacks or deductions as the Company may determine are
required to be made pursuant to such law, government regulation, stock exchange
listing requirement or Company policy and nothing contained in this Award
Agreement or the Plan shall in any way limit the Company’s rights or obligations
to effectuate such clawback or deduction.


Conditions to Delivery of Shares: The Company shall not be required to issue or
deliver any Shares deliverable hereunder or portion thereof prior to the
fulfillment of the following conditions:


-
The admission of such Shares to listing on all stock exchanges on which the
Common Stock is then listed;

-
The completion of any registration or other qualification of such Shares under
any state or federal law or under rulings or regulations of the Securities and
Exchange Commission or of any other governmental regulatory body, which the
Company shall, in its absolute discretion, deem necessary or advisable;

-
The obtaining of any approval or other clearance from any state or federal
governmental agency which the Company shall, in its absolute discretion,
determine to be necessary or advisable; and

-
The receipt by the Company of full payment for such Shares, including payment of
any applicable withholding tax, which may be in one or more of the forms of
consideration permitted in the immediately following paragraph.



Withholding: Notwithstanding anything to the contrary in this Award Agreement,
the Company shall be entitled to require payment by the Recipient of any sums
required by applicable law to be withheld with respect to the grant of RSUs or
the issuance of Shares. Such payment shall be made by deduction from other
compensation payable to the Recipient or in such other form of consideration
acceptable to the Company, which may include one or a combination of the
following methods of payment (described in the Plan) and subject to approval by
the Committee at the time of payment:
-
Cash or wire transfer;

-
Bank or certified check payable to the Company; and

-
Delivery of already-owned shares having a Fair Market Value on the date of
delivery equal to the minimum amount required to be withheld by statute; and

-
Net settlement of the Restricted Stock otherwise payable pursuant to the Award.

Assignability:    Until the Shares become Vested Shares, this Award of Shares of
Restricted Stock shall not be Transferable by the Recipient, except as the Plan
may otherwise provide.



2012 Plan – Restricted Stock Award Agreement (Director)
2



--------------------------------------------------------------------------------



Limitations Applicable to Section 16 Persons: Notwithstanding any other
provision of the Plan or this Award Agreement, if the Recipient is subject to
Section 16 of the Exchange Act, the Plan, the RSUs and this Award Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule. To the extent permitted by applicable law, this Award
Agreement shall be deemed amended to the extent necessary to conform to such
applicable exemptive rule.


Notices: Any notice to be given under the terms of this Award Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to the
Recipient shall be addressed to the Recipient at the Recipient's last address
reflected on the Company’s records. By a notice given pursuant to this
paragraph, either party may hereafter designate a different address for notices
to be given to that party. Any notice shall be deemed duly given when sent via
email or when sent by certified mail (return receipt requested) and deposited
(with postage prepaid) in a post office or branch post office regularly
maintained by the United States Postal Service.


Governing Law: The laws of the State of Texas shall govern the interpretation,
validity, administration, enforcement and performance of the terms of this Award
Agreement regardless of the law that might be applied under principles of
conflicts of laws.
Additional Terms/Acknowledgements: The undersigned Recipient (who is referred to
in the Plan as a “Participant”) acknowledges receipt of, and understands and
agrees to, this Award Agreement and the Plan. Recipient further acknowledges
that as of the Grant Date, this Award Agreement and the Plan set forth the
entire understanding between Recipient and the Company regarding the acquisition
of the Shares, and supersede all prior oral and written agreements on that
subject. Any ambiguities or inconsistencies between the Plan and this Award
Agreement shall be construed in accordance with the terms of this Award
Agreement.


By his or her signature and the Company's signature below, the Recipient hereby
acknowledges receipt of a copy of the Prospectus for the Plan in the form
available on the Company’s intranet. A copy of the Plan is also available on the
Company’s website in its public filings. The Recipient hereby agrees to be bound
by the terms and conditions of the Plan and this Award Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement and fully understands all provisions of the Plan
and this Award Agreement. The Recipient further agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under this Award Agreement or the Plan.


Dated:____________________________

MULTIMEDIA GAMES HOLDING COMPANY, INC.        RECIPIENT
(“Company”)


By:
_____________________________________________        ________________________            
Name:                             Name:
Title:





2012 Plan – Restricted Stock Award Agreement (Director)
3

